Citation Nr: 0706816	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, and from November 1973 to October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 
disability rating of 30 percent.  In a March 2005 rating 
decision, the RO increased the initial rating for PTSD to 
70 percent.  The RO also granted a total disability rating 
based on individual unemployability (TDIU), effective April 
12, 2002, the date of receipt of claim.  The veteran has 
continued his appeal, and is seeking an initial schedular 
rating in excess of 70 percent for PTSD.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment, with depression, anxiety, irritability, 
and obsessional rituals; but without disorientation, speech 
impairment, hallucinations, violence, or severe memory loss.


CONCLUSION OF LAW

The manifestations of the veteran's PTSD do not meet the 
rating schedule criteria for a 100 percent rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, and 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in June 
2002.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies the appeal for a higher 
rating for PTSD.  The RO therefore will not be assigning a 
different rating or an effective date, so there is no 
possibility of prejudice to the veteran on the matters of 
ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, the veteran appealed the initial disability 
rating that the RO assigned for PTSD.  The Board will 
consider the evidence for the entire period since April 12, 
2002, the effective date of the grant of service connection, 
and will consider whether staged ratings are warranted.

The rating schedule provides at 38 C.F.R. § 4.130 a General 
Rating Formula for Mental Disorders, including PTSD.  The 
only rating under the schedule that is higher than 70 percent 
is 100 percent.  The criteria for ratings of 100 percent and 
70 percent are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

The claims file contains evidence regarding the 
manifestations of the veteran's PTSD from 2002 forward.  
There are records from intake and counseling of the veteran 
at a Vet Center in April through July 2002.  Treatment notes 
show outpatient mental health treatment through private 
insurance in 2002 through 2004, and at a VA Medical Center in 
2004.  The veteran had VA mental health examinations in 
August 2002 and February 2005.  The veteran, his wife, and 
other persons who know him have provided statements about how 
the manifestations of his PTSD affect his emotions and his 
behavior.

The evidence indicates that the veteran has nightmares, 
disrupted sleep, depressed and labile moods, crying spells, 
anxiety, and a history of passive suicidal ideation.  He is 
irritable and has difficulty controlling anger, and he 
sometimes yells and screams when angry.  He has trouble 
getting along with others in work settings and at home, and 
has trouble getting close to people.  He has some difficulty 
with memory and concentration, and does not remember his 
family members' birthdays.  He sometimes keeps a gun with 
him, and he goes around checking his home and property 
against threats.  Reminders of his Vietnam experiences 
exacerbate his PTSD symptoms.

The evidence does not indicate that the veteran has problems 
with speech or with carrying out daily activities.  He is 
oriented, and does not have memory loss for family members' 
names or other basic facts of his life.  He does not have 
delusions or hallucinations.  He has not indicated, and 
others have not expressed, that he is in danger of hurting 
himself or others.  Overall, the manifestations of the 
veteran's PTSD do not rise to the level of impairment 
contemplated in the criteria for a 100 percent rating for a 
mental disorder.

The veteran's PTSD adversely affects his potential for 
holding employment.  His occupational impairment, however, is 
consistent with, and has been appropriately addressed by, the 
RO's assignment of both a 70 percent rating under the rating 
schedule and a TDIU, which is compensated at the same rate as 
a 100 percent evaluation.  Therefore, it is not necessary to 
refer the case to the appropriate VA official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2006).


ORDER

Entitlement to a schedular rating of 100 percent for PTSD is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


